Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 23, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149290                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 149290
                                                                    COA: 317447
                                                                    Oakland CC: 2012-243299-FH
  CYNTHIA ANN MAZUR,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 1, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 28 days of the date of this order
  addressing whether the defendant is entitled to immunity under § 4 of the Michigan
  Medical Marihuana Act (MMMA), MCL 333.26421 et seq., specifically
  MCL 333.26424(g) and/or MCL 333.26424(i), where her spouse was a registered
  qualifying patient and primary caregiver under the act, but his marijuana-related activities
  inside the family home were not in full compliance with the act. The parties should not
  submit mere restatements of their application papers.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of this Court when it will hear oral argument in People v Hartwick (Docket No.
  148444), and People v Tuttle (Docket No. 148971).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 23, 2014
           p1022
                                                                               Clerk